DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election of claims 1, 2 3, 7, 8, 9, and 13 is acknowledged. The election has been made without traverse. 
Claims 4-6, and 10-12 and 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim(s) 1, 2 3, 7, 8, 9, and 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In reference to claim 1 and 7, the limitation “controlling the opening to the diffuser” is unclear as to what portion of the nozzle or device “the opening” refers to and to what “controlling” means in this context. 
	Does “controlling” refer to how the structure affects the fluid/powder flow (e.g., shape of the ring portion coupling) or does this refer to an ability of the coupling (e.g., the ring portion constricts and dilates, etc.)?
	If the opening the end of the nozzle or the connection between the converging portion and diverging portion?
The ring portion is a coupling. Based on Fig 5 and the description thereof, it seems that the claim intends that the shape of the coupling affects the fluid flow through an opening between the convergent part and the divergent part.
Note: Claims 2 3, 8, 9, and 13 are also rejected by virtue of their dependence on claims 1 and 7.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lupoi (NPL 20111).
	In reference to claim 1, Lupoi discloses a cold-spray nozzle comprising:
a variable diameter convergent part;
a variable diameter divergent part forming a diffuser; and
a ring portion coupling the variable diameter convergent part and the variable diameter divergent part and controlling the opening to the diffuser (See comparative annotated illustration of Lupoi’s Fig 1 and instant Fig 5, shown below, which shows that the Lupoi nozzle comprises the same structure as claimed.).

    PNG
    media_image1.png
    728
    1288
    media_image1.png
    Greyscale

	In reference to claim 2, Lupoi discloses the cold-spray nozzle of claim 1.
	Lupoi further discloses the variable diameter convergent part comprises a nozzle (see figure above).
In reference to claim 7, Lupoi discloses the cold-spray nozzle of claim 1.
	Lupoi further discloses the cold-spray nozzle is part of a cold-spray device comprising: 
a material hopper;
a pressurized gas feed coupled to the material hopper (Lupoi shows that the nozzle receives “Gas + powder” [left side of Fig 1], which implies that the powder is provided from a gas coupled powder hopper. Also see, “A high-pressure powder feeder (Praxair 1264HP, wheel type) is implemented to deliver particles into the nozzle inlet.” [paragraph following Fig 1]); and
the cold-spray nozzle coupled to the pressurized gas feed and configured to receive
material from the material hopper (See Fig 1).
	In reference to claim 8, Lupoi discloses the cold-spray device of claim 7.
	Lupoi further discloses the variable diameter convergent part comprises a nozzle (see figure above).
	Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolf (US 3146669 A)
	In reference to claim 1, Wolf discloses a … nozzle comprising:
a variable diameter convergent part;
a variable diameter divergent part forming a diffuser; and
a ring portion coupling the variable diameter convergent part and the variable diameter
divergent part and controlling the opening to the diffuser;
wherein the nozzle contains a series of hinges and overlapping sheets within the nozzle, the hinges and overlapping sheets configured to control the diameter of the 

    PNG
    media_image2.png
    903
    1312
    media_image2.png
    Greyscale

	Wolf does not state the nozzle is useful for cold spraying, but Wolf teaches every structure that is claimed and thus meets the claim.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lupoi (NPL 20112) in view of Karlen (US 20170355018 A1).
	In reference to claim 13, Lupoi discloses the cold-spray device of claim 7.
Lupoi does not disclose a movable build platform.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, cold-spray nozzles, Karlen discloses “additive manufacturing method includes cold spraying a powder onto a build area” (P0004). Additive manufacturing comprises a movable build bed.
The combination would be achievable by configuring the cold spray device to perform an additive manufacturing using cold spraying as suggested by Karlen
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the device comprised a movable build platform.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154.  The examiner can normally be reached on M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NICHOLAS R KRASNOW/           Examiner, Art Unit 1744                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.sciencedirect.com/science/article/pii/S0257897211007535#f0005
        2 https://www.sciencedirect.com/science/article/pii/S0257897211007535#f0005